Response to Arguments
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the Non-final Office Action dated 05/25/2021, and amendment to claims, filed on 09/12/2019, have been entered and made of record. 

In light of Applicant’s amendment of Claims 1 and 9, the objection of record with respect to these claims is withdrawn. 

Status of Claims
Claims 1-15 are pending.   

Interpretation of Claims under 35 U.S.C. 112(f)
Applicant argues that “information output part” should not be interpreted under 35 U.S.C. 112(f), because the term used may be determined to be structural and provides sufficient information to provide the recited functions.  Examiner respectfully disagrees.  Here the word “part” does not provide any indication of structure because it sets forth the same black box recitation of structure for providing the same function as if the term “means” had been used.  Therefore, the term “part” is just a nonce word or a “generic placeholder” for the term “means”.  Accordingly, interpretation of Claims 1-8 under 35 U.S.C. 112(f) has been maintained.  
Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Examiner has reviewed Applicant’s arguments and the amended claims filed with the Office on August 24, 2021; and, in light of Applicant’s amendment of claims, Applicant arguments, presented in pages 8-10 of its reply, with respect to amended claims have been found persuasive.  Additional search and consideration reveal the following relevant prior arts: Aoki et al. (US 2007/0223910) and Ishibashi et al. (US 10,549,718).  However, none of the cited prior art references, alone or in combination, provides a motivation to teach the ordered combination of the independent claims of the instant application.  Accordingly,  the rejections of record with respect to claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been withdrawn.  Accordingly, Claims 1-15 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
The following non-patent literature is made of record, but, not relied upon because of its publication date, which is after the effective date of the instant application: Kashevnik et al. (“Seat Belt Fastness Detection Based on Image Analysis from Vehicle In-Cabin Camera”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662